                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE

United States of America                         )
                                                 )
               v.                                )                   No. 1:20-cr-19-01-JL
                                                 )
Yaw Kissi                                        )
______________________________________

                                            Indictment

The Grand Jury charges:

At all times relevant to this indictment:

                                            Background

       1.      The “National Passport Center” is a facility operated by the United States

Department of State, Bureau of Consular Affairs, for the filing, processing, and adjudication of

United States Passport Applications (forms DS-11) and United States Passport Renewal

Applications (forms DS-82), which are used to apply for passport renewals by mail. The

National Passport Center is located at 207 International Drive, Portsmouth, New Hampshire.

       2.      Title 22, Code of Federal Regulations, Section 51.2 provides that a passport may

be issued only to a United States national. Under Title 22, Code of Federal Regulations, Section

50.1(d), a national is a citizen of the United States or a noncitizen owing permanent allegiance to

the United States. A non-citizen national is someone who was: (i) born in American Samoa,

Swain’s Island; (ii) found in American Samoa or Swain’s Island at a young age; (iii) a child of a

non-citizen United States national who meets certain physical presence or residence

requirements; or (iv) born in the Commonwealth of the Northern Marianas Islands and opted to

become a non-citizen national instead of a citizen of the United States. 8 U.S.C. § 1408.
          3.     The defendant, Yaw Kissi, was neither a citizen nor a national of the United

States.

                                           COUNT ONE
                             [False Statements – 18 U.S.C. § 1001(a)(2)]

          4.     In and around April 2015, in the District of New Hampshire and elsewhere, the

defendant,

                                              Yaw Kissi,

in a matter within the jurisdiction of the United States Department of State, an agency of the

executive branch of the Government of the United States, knowingly and willfully made a

materially false, fictitious, and fraudulent statement and representation in connection with a

United States Passport Renewal Application (form DS-82). Kissi executed the renewal

application, which was subsequently received at the National Passport Center. To induce and

secure the issuance of a United States Passport, Kissi falsely stated on the application a name,

date of birth, and place of birth that were not his own. Kissi knew that this statement and

representation was false when made.

          In violation of Title 18, United States Code, Section 1001(a)(2).

                                                       A TRUE BILL

                                                       /s/ Foreperson_____
                                                       Grand Jury Foreperson

SCOTT W. MURRAY
United States Attorney

/s/ Anna Dronzek_____
Anna Dronzek
Assistant United States Attorney

Date: February 5, 2020
